Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  136523                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 136523
                                                                    COA: 272103
                                                                    Crawford CC: 05-002380-FH;
                                                                    05-002352-FH
  JOSEPH MARRHEW HASKIN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 1, 2008
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Horton (Docket No. 135021) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2008                       _________________________________________
           p0721                                                               Clerk